Title: From James Madison to an Unidentified Correspondent, 15 February 1791
From: Madison, James
To: 


Dear Sir
Philada. Feby. 15. 1791.
Since my last I have taken an opportunity of speaking with the Secry. at War pretty fully on the reduction of your pension from 75 £ to 62 £. He says that the State of the Business is such, that a revision of what has been done by the States, would produce much confusion and not be likely on the whole to end in an improvement of the system. I mention this circumstance that you may the better judge how far it will be worth while to take any steps in consequence of what has been suggested in my last. I beg you to understand at the same time that should you be able to make any further use of my services, you will gratify me by commanding them; being with great esteem & respect Dear Sir Your Obedt. hble. servt.
Js. Madison Jr
